Adjudged that the writ is sustained, without costs or disbursements, bail on Richmond County indictment No. 173/11 is granted in the sum of $1,000,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $500,000 as a cash bail alternative, on condition that (1) the defendant surrender any and all passports he may have to the Office of the District Attorney of Richmond County and is prohibited from applying for any new or replacement passports; (2) the defendant shall remain confined to house arrest and shall wear an electronic monitoring bracelet, with monitoring services to be provided by Secure Alert and paid for by the appellant; (3) any violations shall be reported by Secure Alert to the Office of the District Attorney of Richmond County, and the defendant shall be detained until such time as the alleged violation can be adjudicated before the Supreme Court, Richmond County; (4) the defendant shall provide to the Office of the District Attorney of Richmond County, in a form approved by the District Attorney, an affidavit stating that if the defendant leaves the jurisdiction he agrees to waive his *1088right to oppose extradition from any foreign jurisdiction; and it is further,
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $1,000,000 or has deposited the sum of $500,000 as a cash bail alternative, (2) surrendered any and all passports to the Office of the District Attorney, Richmond County, (3) arranged for electronic monitoring with Secure Alert, and (4) provided the Office of the District Attorney, Richmond County, with an affidavit waiving his right to oppose extradition, the warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Rivera, J.E, Florio, Leventhal and Roman, JJ., concur.